Citation Nr: 0012728	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 25 to March 19, 
1965 and from May 1966 to January 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the RO which found 
that new and material evidence had not been submitted to 
reopen the claim.  

The claim was reopened by the Board and remanded to the RO in 
March 1999.  

The RO then found that the claim of service connection for 
bilateral hearing loss was not well grounded and returned the 
case to the Board.  



FINDINGS OF FACT

The veteran's claim of service connection for bilateral 
hearing loss is plausible and capable of substantiation.  






CONCLUSION OF LAW

The veteran has presented a well-grounded claim of service 
connection for a bilateral hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

In this case, the veteran contends that his pre-existing 
hearing loss was worsened as a result of his military 
service.  The veteran argues that he was exposed to acoustic 
trauma during his second period of service while serving in 
the artillery.  

A careful review of the service medical records shows that 
the veteran was discharged in March 1965 after three weeks of 
service due to partial bilateral deafness.  Specifically, a 
March 1965 Report of Board of Medical Survey indicated that 
the veteran had been admitted to the sick list at the U.S. 
Naval Training Center, San Diego, California on March 9, 1965 
with a diagnosis of partial bilateral deafness.  According to 
the veteran, he has been partially deaf in both ears all of 
his life.  Reportedly, the veteran did not mention his pre-
existing hearing loss at the time of his present enlistment.  
The Report also noted that several different audiograms had 
revealed a greater than eighty decibel loss of hearing in the 
left ear and an average sixty decibel loss in the right ear.  
The Medical Board found the veteran to be unfit for further 
Naval service by reason of physical disability and that the 
physical disability was not incurred in or aggravated by 
service.  

A careful review of the medical records from the second 
period of service shows that the veteran was not found to 
have a hearing loss in connection with audiometric testing 
done at entry.  Subsequent testing showed that he had a 
significant hearing loss in both ears.  In August 1966, it 
was reported that testing had shown complete hearing loss in 
the left ear and "7 dB hearing in the right ear" that was 
described as being within the normal range.  In October, it 
was noted that testing had shown a moderate increase in 
conductive loss.  Later in October, it was reported that he 
had had recent noise exposure with a non-functioning left ear 
and a severe neurosensory loss on the right.  The examiner 
indicated that the veteran was "H-4" and recommended that he 
should be discharged from service.  The separation 
examination conducted in January 1967 showed right ear 
audiometer findings of slightly elevated hearing thresholds.  
It was noted that he had no hearing in the left ear.  

The post-service medical evidence shows that the veteran 
underwent a private audiological evaluation in April 1975.  
At that time, the impression was that of slight sensorineural 
hearing impairment in the right ear and serious sensorineural 
deafness in the left ear.  

In April 1997, the veteran underwent audiological testing at 
the Wilmington Ear, Nose and Throat Associates.  At that 
time, it appears only the right ear was tested.  The 
veteran's initial testing revealed severe to profound hearing 
loss.  

In May 1997, Robert B. Jones, M.D., a private physician from 
the Wilmington Ear, Nose and Throat Associates, noted that 
the veteran had indicated that he had profound/total 
neurosensory hearing loss in this left ear prior to entry 
into military service.  Dr. Jones noted that there were 
differing opinions expressed in information supplied as to 
what the status of the veteran's right ear was at the time he 
entered into military service.  Dr. Jones noted that the 
veteran underwent audiological testing in April 1975 which 
demonstrated mild neurosensory hearing loss in the right ear, 
as mentioned above.  Dr. Jones pointed out that the testing 
in 1975 was done eight years following the veteran's 
discharge from service and stated that, since the 1975 
testing, the veteran had had a progression of his hearing 
loss in his right ear of a significant amount.  Specifically, 
Dr. Jones stated that recent testing done at his office 
demonstrated a moderate hearing loss in the right ear.  

In Dr. Jones' opinion, the veteran had a profound 
neurosensory hearing loss in his left ear either of 
congenital or acquired etiology which pre-existed his entry 
into service.  In addition, Dr. Jones opined that the veteran 
had a mild neurosensory hearing loss with normal hearing for 
speech after his discharge from service.  Furthermore, Dr. 
Jones opined that, during the last twenty years, the veteran 
had developed continued loss of hearing in his right ear 
which on several measurements had presented with differing 
results ranging from moderate to severe neurosensory hearing 
loss.  Importantly, Dr. Jones indicated that the cause of the 
veteran's right ear hearing loss was unknown and to say that 
it was due to artillery exposure during service would be 
conjecture.  

Finally, in support of his claim for service connection, the 
veteran submitted four lay statements from friends and 
family.  The providers of these lay statements indicated that 
the veteran's hearing loss had worsened as a result of his 
military service.  


II.  Legal Analysis

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  In determining 
whether there is clear and unmistakable evidence that the 
injury or disease existed prior to service, consideration is 
given to the history recorded at the induction examination, 
together with all other material evidence.  Crowe v. Brown, 7 
Vet. App. 238, 245-246 (1994).  

The threshold question as to the issue of bilateral hearing 
loss is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not presented a well-grounded claim, the claim must 
fail, and there is no further duty to assist him in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
affirmed by the U.S. Court of Appeals for the Federal Circuit 
in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That 
decision upheld the earlier decision of the U.S. Court of 
Appeals for Veterans Claims (Court), which held that it would 
be error for the Board to proceed to the merits of a claim 
which was not well grounded.  Epps v. Brown, 9 Vet. App. 341 
(1996).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  In 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam          78 F.3d 604 (Fed. Cir. 1996), the Court 
outlined a three-prong test to determine whether a claim is 
well grounded.  The Court held that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well grounded where a claimant has not submitted any evidence 
of symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

The veteran's mere assertion that his bilateral hearing loss 
had its onset in service does not make the claim well 
grounded if there is no competent medical nexus evidence 
linking any disability in service to his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met in that the veteran's assertions are 
supported by the evidence of record.  

In this case, the evidence is clear in showing that the 
veteran had demonstrated hearing problems in connection with 
his first brief period of service.  Specifically, , the 
records indicate that the veteran was initially discharged in 
March 1965 after three weeks of service due to partial 
bilateral deafness.  

The medical records from the veteran's second period of 
service also show that he had entered military service when 
he again displayed significant hearing problems.  These 
records also reveal that, during this period of service, he 
was likely exposed to increased noise levels and was 
apparently assigned an increased hearing profile in October 
1966.  It was recommended that he be discharged from service 
at that time.  

The Board notes that a pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

In this case, the medical evidence shows that the veteran had 
bilateral hearing problems prior to service.  There is also 
medical evidence which suggests that his hearing problems had 
worsened due to noise exposure during the second period of 
service.  

Hence, there is competent evidence to show the presence of 
hearing disability in service and an increase in severity 
during the second period of active duty.  Accordingly, the 
Board finds that the veteran's claim is plausible and well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  



ORDER

As a well-grounded claim of service connection for a 
bilateral hearing loss has been presented, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

In this case, the Board has determined that the veteran has 
presented a well-grounded claim of service connection for a 
bilateral hearing loss.  However, it is unclear whether the 
pre-existing left ear hearing loss underwent an increase in 
severity beyond the natural progress during either period of 
service.  

Moreover, if the veteran's right ear hearing loss existed 
prior to service, then there remains the question of whether 
the veteran's right ear hearing loss increased in severity 
beyond the natural progression as a result of exposure to 
acoustic trauma in severity.  

As such, additional development is necessary in order to 
fairly decide the merits of the veteran's claim.  The RO also 
should attempt to obtain and associate with the claims file 
any VA and private treatment records pertaining to the 
veteran's hearing loss, not already of record.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, the Board remands this matter to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
medical records concerning the veteran's 
treatment for hearing loss, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
bilateral hearing loss.  All indicated 
tests should be completed.  The claims 
folder should be made available to the 
examiner for review in connection with 
his evaluation.  The examiner in this 
regard should also elicit from the 
veteran and record a full medical history 
referable to his hearing problems. Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran had a 
hearing disability in either ear prior to 
his first period of service and, if so, 
any pre-existing hearing disability 
underwent an increase in severity beyond 
natural progress during either period of 
service.  

3.  Following completion of the 
development requested hereinabove, the RO 
then should undertake to review the 
veteran's claim of service connection on 
the merits.  When considering the claim 
on the merits, the RO should weigh the 
probative value of all of the evidence of 
record.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

